DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17355169, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claim 23 defines a system wherein air moves in a serpentine pathway as it moves from a first disinfection chamber to a second disinfection chamber wherein each disinfection chamber includes a helical airflow diverter. Prior-filed application No. 17355169, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for an embodiment including both the serpentine pathway and a helical airflow diverter in each disinfection chamber.
The disclosure of the prior-filed application, provisional Application No. 63233697, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Dependent claims 39 and 67  define an air distribution unit comprising an endotracheal tube in fluidic communication with a ventilator. Provisional Application No. 63233697 mentions using a purification device in combination with a ventilator, and broadly mentions tracheal intubation as a treatment for patients, but does not specifically disclose an endotracheal tube in combination with all the other structural elements of the aforementioned claims. Therefore, the provisional application does not provide adequate support for claims 39 and 67 in the manner provided by 35 U.S.C. 112(a). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.
Independent claim 23 has been amended to remove such features an air distribution unit comprising an endotracheal tube in fluidic communication with a ventilator, but has also been amended to include features such as wherein air moves in a serpentine pathway as it moves from a first disinfection chamber to a second disinfection chamber wherein each disinfection chamber includes a helical airflow diverter. Prior-filed application No. 17355169, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for an embodiment including both the serpentine pathway and a helical airflow diverter in each disinfection chamber. Therefore, due to the amendments filed 6/28/2022, the claims in this application are not entitled to the filing date of prior-filed application 17355169.
Claim 23 has been amended to remove the subject matter relating to an endotracheal tube in fluidic communication with a ventilator. Claim 23 now complies with the conditions for receiving the benefit of the filing date for prior-filed application, provisional Application No. 63233697, as this provisional application provides adequate support for the subject matter of newly amended claim 23. However, dependent claims 39 and 67 include the subject matter of the endotracheal tube and are not entitled to the filing date of the provisional application.
 
Claim Objections
Claims 30-31, 59, and 64-65 are objected to because of the following informalities:  
Claim 30 recites “the entrance and exit of the disinfection chambers”. Although there is not explicit antecedent basis for “the entrance and exit”, the claim is nonetheless not indefinite because it is clear this limitation is referring to the air inlet and air outlet recited in parent claim 23. It is recommended to amend claim 30 to recite wherein the air inlet and air outlet of each disinfection chamber are located at opposing ends of the respective disinfection chamber, or similar. 
Claim 31 also recites “the entrance” and “the exit” and is objected to for the same reason as claim 30.
Claim 59 recites “the air disinfection housing inlet”. This limitation is understood to refer to the “housing inlet” defined in claim 23. It is recommended to amend the limitation to “the 
Claim 64 recites “the air disinfection housing”. This limitation is understood to refer to the “housing” defined in claim 23. It is recommended to amend the limitation to “the 
Claim 65 recites “the plurality of UV-C lights”. It is recommended to amend the limitation to read “the plurality of UV-C light sources” for consistency with claim 23. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the ventilator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the ventilator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 30-31, 34, 36-37, 49, 59-62, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Application Publication 2012/0128539) in view of Jimenez et al. (US Patent Application Publication 2019/0313785).
Regarding claim 23, Gross et al. discloses an air purification and disinfection system (Abstract, para. 8) comprising:
a housing having a housing inlet and a housing exit (the air purification device 10 is provided within a vehicle component, e.g. within a roof liner, a door liner, a rear parcel shelf, or central console of a vehicle, having an inlet and an outlet for conveying air through the air purification device, see para. 39-43, Figs. 10-12; thus, either the vehicle component or the vehicle itself forms the claimed housing);
a fan (reads on a pump, as fans work by creating air pressure to cause air flow) in communication with the housing inlet and housing outlet wherein the fan is configured to increase of decrease a rate of air flow in the housing (para. 31);
an inner chamber (see housing 5 which forms the body of air purification device 10, para. 35 and Fig. 3) containing multiple disinfection chambers (called limbs) embedded within the housing (para. 35, 39-43), each chamber containing a plurality of UV light sources (4) (para. 31, 35) (Fig. 3) an air inlet and an air outlet (para. 35) (Fig. 3);
a housing airflow pathway going from the housing inlet, winding through each of the multiple disinfection chambers from their air inlets to their air outlets, and exiting the housing through the housing outlet, wherein the air moves in a serpentine pathway as it moves from a first disinfection chamber to a second disinfection chamber (para. 35, 39-43) (Fig. 3); and
an airflow diverter (3) within each disinfection chamber (para. 31, 35) (Fig. 3), wherein the airflow diverter creates a path for the airflow pathway as the airflow pathway proceeds from the air inlet to the air outlet of each disinfection chamber (para. 31, 35) (Fig. 3).
As to the limitation of the system being a personal system, Gross et al. discloses that the system is configured to purify air for an occupant of a vehicle (para. 2, 8, 39-43) and the system would be fully capable of purifying air in the event that the vehicle has a single occupant; therefore, the system reads on being a personal system.
As to the limitation of the airflow diverter being helical, in the embodiment cited above (Fig. 3), the airflow diverter is “in a zigzag shape or meandering shape or like a concertina” (para. 35) rather than a helical shape. However, Gross et al. discloses in an adjacent embodiment (Fig. 2) that an airflow diverter having a spiral shape (para. 33) can be used. It has been held that combining two embodiments disclosed adjacent to each other in a prior art document is obvious Boston Scientific v. Cordis (Fed. Cir. 2009). It would have been obvious to one of ordinary skill in the art to form each airflow diverter in a disinfection chamber to have a spiral (reads on helical) shape wherein the airflow diverter creates a helical path for the airflow pathway, as disclosed by Gross et al., in order to achieve good air purification (para. 31). 
As to the limitation of the inner box, in the embodiment cited above (Fig. 3), the inner chamber (5) is formed as a serpentine tubular structure providing the serpentine pathway discussed above, rather than being formed as a box. However, Gross et al. discloses that rather than a tubular serpentine structure (e.g. Fig. 3, 6-7), a box-shaped chamber having a serpentine pathway embedded therein can be used (see para. 36, Fig. 8). As set forth above, combining two embodiments disclosed adjacent to each other in a prior art document is obvious. It would have been obvious to one of ordinary skill in the art to form the inner chamber as a box, as disclosed by Gross et al., in order to provide a chamber having a serpentine pathway therein in a compact fashion.
As to the limitation of the light sources being UVC light sources, Gross et al. discloses wherein the light sources emit UVA light rather than UVC light (para. 31). Gross et al. discloses wherein the light sources emit light that activates a titanium dioxide photocatalyst to deactivate contaminants (para. 2-3, 31).
Jimenez et al. discloses that it was known in the art to use either UVA or UVC light in conjunction with a titanium dioxide catalyst to provide a sanitizing effect (para. 37), and that UVC light is germicidal in its own right (para. 37).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light sources disclosed by Gross et al. to be UVC light sources emitting UVC light, based on the teachings of Jimenez et al., in order to use a light source that has its own germicidal effect in addition to activating the titanium dioxide photocatalyst, thereby enhancing the purification utility of the system. 
As to the limitation of the housing being opaque to UVC light, Gross et al. discloses that the housing is a vehicle or a component thereof, as discussed above. Gross et al. does not expressly teach that the housing is opaque to UVC light; however, it is notoriously well known that vehicles are constructed from metals and other materials that are opaque to UVC light and this feature is presumed to be inherent to the invention of Gross et al.; furthermore, Gross et al. is devoid of mention of UV light from the air purification device 10 reaching an occupant even inside the vehicle (see entire disclosure).
Should it be found that Gross et al. does not disclose wherein the housing is opaque to UV-C light, it would have been obvious to modify the housing disclosed by Gross et al. to be opaque.
Jimenez et al. discloses that it was known in the art to construct a disinfection device such that a housing comprising a UV light source therein is made from an opaque material that does not allow UV light to travel to the outside (para. 1, 55) (Fig. 5); Jimenez et al. further discloses that UV light can be dangerous if viewed by a user of the device (para. 71). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the housing disclosed by Gross et al. to be opaque to UVC light, as taught by Jimenez et al., in order to protect users from being exposed to the dangers of such light.
Regarding claim 24, the limitation of the housing being in communication with a HEPA filter, a 0.22 micron filter, a carbon dioxide absorbent, an oxygen concentrator, an activated charcoal absorbent, or combinations thereof is a recitation of intended use of the housing, as the claim does not positively recite that the system comprises a HEPA filter, a 0.22 micron filter, a carbon dioxide absorbent, an oxygen concentrator, an activated charcoal absorbent, or combinations thereof. The housing disclosed by Gross et al. is fully capable of operating in the manner claimed, as a user could place a HEPA filter downstream or upstream in fluid communication with the housing. 
Regarding claim 25, Gross et al. teaches wherein the inner box contains a number of dividers oriented along a length or width thereof (see dividers in Fig. 8 that form the “limbs” of the serpentine path).
Regarding claim 26, Gross et al. teaches the dividers and that the plurality of light sources are positioned within the limbs, as set forth above; therefore, modified Gross et al. arrives at the plurality of light sources being positioned within the disinfection chambers between the dividers. 
Regarding claim 27, Gross et al. teaches wherein the dividers are staggered to provide a convoluted air passage in close proximity to the plurality of light sources (Fig. 8). 
Regarding claim 30, Gross et al. teaches wherein the entrance and exit of the disinfection chambers are located at opposing ends of the disinfection chambers (Fig. 8). 
	Regarding claim 31, Gross et al. teaches wherein the exit of one disinfection chamber is positioned such that the air flow discharged from the exit will enter the entrance of an adjacent disinfection chamber (Fig. 8). 
	Regarding claim 34, Gross et al. discloses wherein each of the UV light sources are coupled to an upper wall (reads on an upper ballast) and a lower wall (reads on a lower ballast) (Fig. 3), wherein Gross et al. as modified by Jimenez et al. teaches UV-C light sources as set forth above.
	Regarding claim 36, Gross et al. discloses wherein the inner box contains a number of solid walled disinfection chambers wherein each disinfection chamber has a top air passage and a bottom air passage and wherein the air travels a full length of the disinfection chambers in a zig-zag and serpentine pathway (Fig. 8).
	Regarding claim 37, Gross et al. discloses that the system is configured to purify air for a user in the vicinity of the system, as set forth above.
	Gross et al. is silent as the system comprising an inspection window.
	Jimenez et al. discloses a device comprising a housing having a UV light source therein, as set forth above. Jimenez et al. further discloses providing the housing with a window that allows a user to verify that the light source is activated (reads on an inspection window) (para. 71).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by Gross et al. to comprise an inspection window, as taught by Jimenez et al., in order to allow a user to verify that a light source is operational in order to ensure that air purification takes place. 
Regarding claim 49, the claim is directed to the system being “incorporated” into an airplane, a conference table, or a desk. However, the claim does not positively recite that the system comprises an airplane, a conference table, or a desk and therefore the claim is directed to an intended use of the system. The system taught by Gross et al. is a component of a vehicle and would be fully capable of achieving the claimed intended use because a user could remove the system from the vehicle and position it in a conference table or desk, or load the vehicle onto an airplane. 
Regarding claim 59, the claim is directed to air passing through a mixing valve and being enriched with oxygen after entering the air disinfection housing inlet. Gross et al. discloses the housing inlet, as set forth above. As the claim does not positively recite that the system comprises such a mixing valve, the claim is directed to an intended use of the claimed system. The system disclosed by Gross et al. is fully capable of operating in the manner claimed, as air treated by the system (and which has entered the housing inlet discussed above) could subsequently be processed by a mixing valve and enriched with oxygen using a separate device. 
Regarding claim 60, Gross et al. discloses a fan positioned proximal to the housing inlet or the housing outlet, as set forth above. 
Regarding claim 61, Gross et al. discloses wherein the UV light sources in the disinfection chambers include LEDs (para. 31), and Gross et al. in view of Jimenez et al. teaches the UV light sources being UVC light sources, as set forth above. 
Regarding claim 62, Gross et al. in view of Jimenez et al. teaches each of the plurality of UVC light sources emitting UVC light, as set forth above. 
	Regarding claim 65, Gross et al. discloses the helical airflow diverter (see Fig. 2), as set forth above.
	In the embodiment of Fig. 2, Gross et al. discloses the UV light source being in the form of a light tube (4) provided within a helical airflow diverter (3) rather than mounted along the periphery of the helical airflow diverter between the helical airflow diverter and an inner surface of the disinfection chamber wall.
	However, Gross et al. discloses in another embodiment (see Fig. 3) that UV light sources (4) may be mounted along the periphery of an airflow diverter (3) between the airflow diverter and an inner surface of a disinfection chamber wall.
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the UVC light tubes disclosed by Gross et al. to be mounted along the periphery of the helical airflow diverter between the helical airflow diverter and an inner surface of the disinfection chamber wall, as in the other embodiment disclosed by Gross et al., as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting a centrally mounted light tube for peripherally mounted light tubes in order to arrive at a device for emitting light to an airflow. 


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Application Publication 2012/0128539) in view of Jimenez et al. (US Patent Application Publication 2019/0313785) as applied to claim 31, above, and in further view of Al-Zeer et al. (US Patent Application Publication 2017/0266335).
Regarding claim 32, Gross et al. discloses the plurality of disinfection chambers, as set forth above, the disinfection chambers having an inside surface forming a chamber through which air flows (para. 31, 35) (Figs. 3, 8). Gross et al. discloses using titanium dioxide coating as a photocatalyst within the chambers to enhance the purification of air (para. 3, 31).
However, Gross et al. is silent as to the inside surface comprising smooth and/or rough surfaces, and wherein the inside surface is reflective and coated with titanium dioxide. 
Al-Zeer et al. discloses an air disinfecting device (10) comprising a chamber through which air to be treated flows (see flow path 35) (para. 35, 40) (Figs. 4a-4b, sheet 4 of 9). An inside surface of the chamber comprises rough surfaces (48) (para. 40) (Fig. 4b), and the inside surface is coated with a reflective coating and a titanium dioxide photocatalyst coating applied thereon thereby increasing microbial reduction (para. 13, 40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the inside surface disclosed by Gross et al. to comprise rough surfaces and to be coated with a reflective coating and a titanium dioxide coating applied thereon, as taught by Al-Zeer et al., in order to enhance microbial reduction in treated air.
Regarding claim 33, Gross et al. as modified by Al-Zeer et al. teaches wherein the inside surface is coated with a plurality of reflective and titanium dioxide coatings applied one on top of the other, as set forth above. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Application Publication 2012/0128539) in view of Jimenez et al. (US Patent Application Publication 2019/0313785) as applied to claim 31, above, and in further view of Valkov (BG 3818) (machine translation of written description relied upon) (already of record).
Regarding claim 35, Gross et al. discloses wherein each of the UV light sources are LEDs and are  coupled to an upper wall and a lower wall (para. 31) (Fig. 3), wherein Gross et al. as modified by Jimenez et al. teaches UV-C light sources as set forth above. 
Gross et al. does not expressly teach each of the light sources being coupled to upper and lower LED drivers. 
Valkov discloses a device comprising a housing (1) comprising a plurality of UVC sources for emitting light to disinfect air delivered to a user through the housing(Technical essence of the utility model) (Figs. 1, 3). Valkov discloses that the housing (1) is divided into a plurality of chambers by dividing walls (10) (Technical essence of the utility model) (Fig. 3), each chamber comprising a plurality of UVC light sources (8) (Technical essence of the utility model) (Fig. 3), wherein the UV-C light sources are coupled to an upper socket comprising a battery (reads on an upper driver) and a lower socket comprising a light source controller (reads on a lower driver) of the housing (Technical essence of the utility model) (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the UV-C LED light sources taught by Gross et al. in view of Jimenez et al. to be coupled to an upper and lower LED driver, as in the invention of Valkov, as the skilled artisan would have been motivated to mount the LEDs within the disinfection chambers using a configuration recognized in the art to be suitable. 

Claim 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Application Publication 2012/0128539) in view of Jimenez et al. (US Patent Application Publication 2019/0313785) as applied to claim 23, above, and in further view of Yang et al. (US Patent Application Publication 2019/0167833).
Regarding claim 43, Gross et al. discloses wherein the housing is a component of a vehicle and the system is configured to purify air for an occupant of the vehicle, as set forth above.
Gross et al. is silent as to the system comprising a transport carrier.
Yang et al. discloses a system for purifying air within a vehicle (Abstract, para. 1), the system comprising a housing (200) comprising therein UV light sources configured to purify air flowing therethrough (para. 28-29, 38) (Figs. 1, 6). The housing is configured as a bag that can be installed on a seat of the vehicle, e.g. by a band (202) (para. 38-39) (Fig. 6). The bag reads on being a transport carrier, as the functional components of the system are all contained within the bag and the bag is structurally capable of being used to transport the components (para. 38-39) (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by Gross et al. such that the housing is configured as a bag (reads on a transport carrier), as taught by Yang et al., in order to arrive at a system that can be conveniently installed at various locations within the interior of a vehicle.
Regarding claim 44, Gross et al. as modified by Yang et al. teaches wherein the housing is configured as the transport carrier, as set forth above
Regarding claim 45, Gross et al. Yang et al. teaches wherein the transport carrier is a bag (reads on either a purse or a shoulder bag), as set forth above. 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Application Publication 2012/0128539) in view of Jimenez et al. (US Patent Application Publication 2019/0313785) as applied to claim 31, above, and in further view of Li et al. (US Patent Application Publication 2021/0379234).
Regarding claim 63, Gross et al. discloses wherein the UV light sources are LEDs (para. 31), and Gross et al. in view of Jimenez et al. teaches the UV light sources being UVC light sources, as set forth above.
The prior art combination is silent as to the system further comprising a cooling unit in communication with each of the UVC light sources.
Li et al. discloses an air purification system comprising a pipeline defining a chamber through which air flows (para. 26) (Fig. 1), the chamber including UV LEDs therein for purifying the air (para. 26). Li et al. discloses that the UV LEDs are in communication with a thermoelectric cooling device to provide cooling of the LEDs thereby preventing the LEDs from overheating (para. 8-9, 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system taught by modified Gross et al. to comprise a thermoelectric cooling device (reads on a cooling unit) in communication with each of the UVC light sources, as taught by Li et al., to prevent overheating of the LEDs. 


Allowable Subject Matter
Claims 38-42 and 66-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 38 further defines that the system comprises an airtight, sealable, and transparent full face or half face mask, wherein the face mask delivers purified and disinfected air to a user of the system. Gross et al. provides the closest prior art, as discussed above. However, Gross et al. is directed to a system that is a component of a passenger vehicle and does not contemplate a system comprising a face mask configured to deliver air to a user. Modifying the system of Gross et al. to function with a face mask would clearly require substantial engineering changes. There is no disclosure or teaching in the prior art as a whole of the claimed system comprising an opaque housing, an inner box containing multiple disinfection chambers embedded within the housing, each chamber comprising a plurality of UVC light sources, an airflow pathway that allows air to move through a serpentine pathway from a first disinfection chamber to a second disinfection chamber, with a helical airflow diverter within each disinfection chamber, the system further comprising a face mask configured to deliver air to a user, within the claim environment. Claims 40-42 and 66 depend on claim 38.
Claim 39 defines that the system comprises an endotracheal tube in fluidic communication with a ventilator. Gross et al. provides the closest prior art, as discussed above. However, Gross et al. is directed to a system that is a component of a passenger vehicle and does not contemplate a system comprising an endotracheal tube in fluidic communication with a ventilator. Modifying the system of Gross et al. to function with an endotracheal tube would clearly require substantial engineering changes. There is no disclosure or teaching in the prior art as a whole of the claimed system comprising an opaque housing, an inner box containing multiple disinfection chambers embedded within the housing, each chamber comprising a plurality of UVC light sources, an airflow pathway that allows air to move through a serpentine pathway from a first disinfection chamber to a second disinfection chamber, with a helical airflow diverter within each disinfection chamber, the system further comprising n endotracheal tube in fluidic communication with a ventilator, within the claim environment. Claim 67 depends on claim 39.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Silverman (US Patent Application Publication 2020/0282086) is directed to an air sanitization system comprising an array of helical airflow diverters. 
Sauska et al. (US Patent 6,875,988) is directed to a fluid purification system comprising multiple helical baffles arranged in series. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799